 

Exhibit 10.7

 

 

AMENDMENT TO PURCHASE AND SALE CONTRACT




THIS AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is made and
entered into as of the 5th day of June, 2007 (the “Amendment Date”), by and
among the selling parties indicated on the signature page hereto, all having an
address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
(individually a "Seller" and collectively "Sellers"), and NORTHVIEW REALTY
GROUP, INC., a Canadian corporation, having a principal address at 550
Sherbrooke, Suite 1480, Montreal, QC, Canada H3A 1B9 ("Purchaser").

Recitals:

WHEREAS, Sellers and Purchaser are parties to a Purchase and Sale Contract dated
as of May 23, 2007 (the "Contract"), for the real properties identified therein.

WHEREAS, Seller and Purchaser desire to amend the Contract on the terms set
forth herein.

NOW, THEREFORE, in consideration of the Contract, the covenants, promises,
agreements, and conditions contained herein, and for other good and valuable
consideration, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Agreement:

1.

Feasibility Period.  The Feasibility Period as set forth in Section 3.1 of the
Contract is hereby extended to June 6, 2007.

2.

Ratification of Contract.  All terms and provisions of the Contract not
specifically modified or amended by this Amendment shall remain in full force
and effect, and the Contract, as expressly modified herein, is hereby ratified,
confirmed and approved in all respects by the parties hereto.

3.

Miscellaneous.  The following provisions shall apply with respect to this
Amendment:

a.

Capitalized terms used, but not otherwise defined, herein shall have the same
meaning as ascribed to such terms in the Contract.

b.

In the event of any conflict between the Contract and this Amendment, the terms
and conditions of this Amendment shall control.

c.

This Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
 Executed copies hereof may be delivered by telecopier or electronic mail and
upon receipt shall be deemed originals and binding upon the parties hereto, and
actual originals shall be promptly delivered thereafter.





 




NOW, THEREFORE, the parties hereto have executed this Amendment to Purchase and
Sale Contract as of the date first set forth above.




 

SELLERS:




ESSEX PARK

AND WILLOWICK




SHELTER PROPERTIES III LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY III CORPORATION





                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President              

 







HUNT CLUB

SPARTANBURG-OXFORD LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/SPARTANBURG, L.L.C.,


 

 

 

                                                                                                               
a Delaware limited liability company,

                                                                                   
its managing general partner




                                                                                               
By:          AIMCO PROPERTIES, L.P.,

                                                                                                               
a Delaware limited partnership, its member

 

                                                                                               
By:          AIMCO-GP, INC.,

                                                                                                               
a Delaware corporation,

                                                                                                               
its general partner

                                                                                              

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 

LAKESIDE




DAVIDSON INCOME REAL ESTATE, L.P.,
a Delaware limited partnership


By:

DAVIDSON DIVERSIFIED PROPERTIES, INC.,
a Tennessee corporation,
its managing general partner

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

  





 













LAKEWOOD AT PELHAM




PELHAM PLACE, L.P.,
a South Carolina limited partnership

By:

PELHAM PLACE GP LIMITED PARTNERSHIP,
a South Carolina limited partnership,
its general partner

By:

GP SERVICES IV, INC.,


 

                                                                                                                               
a South Carolina corporation,

                                                                                                                               
its general partner

 

                                                                                              

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 

 

 

NORTH SLOPE




GREENVILLE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/GREENVILLE, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                               
By:        AIMCO PROPERTIES, L.P.,

                                                                                                              
a Delaware limited partnership,

                                                                                                              
its members

 

                                                                                               
By:        AIMCO-GP, INC.,

                                                                                                             
its general partner

 

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

         




 







PLUM CREEK




WINDRIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

FISHWIND CORPORATION,


 

 

 

 

 

 


                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner


 

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 

 













QUAIL HOLLOW




SHELTER PROPERTIES I LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY CORPORATION,

 

 

 

 

 

 

 

                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

  

By:         /s/Steven D. Cordes

Name:    Steven D. Cordes
Title:      Senior Vice President

         





 




 

 










RIVERWINDS AT ST. ANDREWS




LONG CREEK-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

OAMCO XV, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                           
By:            OXFORD REALTY FINANCIAL GROUP, INC.   

                                                                                                            
a Maryland corporation,

                                                                                                            
its manager

                                                                                    

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

      

 

 

 




RUNAWAY BAY




MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

MONROE CORPORATION,


 

 

                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner

> > > > > > >   
> > > > > > > 
> > > > > > > By:         /s/Steven D. Cordes
> > > > > > > 
> > > > > > > Name:    Steven D. Cordes
> > > > > > > Title:      Senior Vice President

     





 













WEST WINDS




TREESLOPE APARTMENTS, A LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

THE NATIONAL HOUSING PARTNERSHIP,
a District of Columbia limited partnership,
its general partner

By:

NATIONAL CORPORATION FOR HOUSING PARTNERSHIPS,
a District of Columbia corporation,
its general partner

> > > > > > >                
> > > > > > > 
> > > > > > > By:         /s/Steven D. Cordes
> > > > > > > 
> > > > > > > Name:    Steven D. Cordes
> > > > > > > Title:      Senior Vice President

      





[Purchaser's signature to Amendment to Purchase and Sale Agreement]




PURCHASER:




NORTHVIEW REALTY GROUP, INC.,

a Canadian corporation







By:

/s/Doug Rein

Name:  Doug Rein

Title:

Principal




Exhibit 10.8

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT




THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Second Amendment”) is
made and entered into as of the 6th day of June, 2007 (the “Amendment Date”), by
and among the selling parties indicated on the signature page hereto, all having
an address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado
80237 (individually a "Seller" and collectively "Sellers"), and NORTHVIEW REALTY
GROUP, INC., a Canadian corporation, having a principal address at 550
Sherbrooke, Suite 1480, Montreal, QC, Canada H3A 1B9 ("Purchaser").

Recitals:

WHEREAS, Sellers and Purchaser are parties to a Purchase and Sale Contract dated
as of May 23, 2007 (as amended, the "Contract"), for the real properties
identified therein.

WHEREAS, Seller and Purchaser desire to amend the Contract on the terms set
forth herein.

NOW, THEREFORE, in consideration of the Contract, the covenants, promises,
agreements, and conditions contained herein, and for other good and valuable
consideration, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Agreement:

1.

Feasibility Period.  The Feasibility Period under the Contract is hereby
extended to June 13, 2007 (the “Extended Diligence Period”), but only for
purposes of completing the Quail Hollow Phase II Work (defined below) and
determining whether a Material Item exists with respect thereto (the “Phase II
Quail Hollow Contingency”).  With the sole exception of the Phase II Quail
Hollow Contingency, Purchaser hereby agrees that it has completed its review of
the Properties and hereby waives its right to further object (pursuant to
Sections 3.2 or 4.3 of the Contract or otherwise) to any matter concerning the
Title Documents, the Survey, the Property Contracts, the Leases, the
Miscellaneous Property Assets, the physical condition of the Properties, or
otherwise with respect to the Properties.  Purchaser agrees that Sellers have
made all required deliveries required under the Contract and performed all of
Sellers' required obligations under the Contract through the date hereof.
 Purchaser agrees that, except as provided in Section 3 of this Amendment,
Purchaser's right to terminate the Contract is irrevocably waived, the Deposit
(including the Additional Deposit when delivered) is non-refundable, and
Purchaser's obligation to purchase the Properties is non-contingent and
unconditional except only for the satisfaction of the conditions expressly
stated in Section 8.1 of the Contract.  

2.

Additional Deposit.  Unless the Contract is terminated in accordance with
Section 3 of this Amendment, Purchaser shall deliver the Additional Deposit to
the Escrow Agent on or before one Business Day after the expiration of the
Extended Diligence Period.

3.

Phase II Quail Hollow Contingency.  Purchaser has requested the right to conduct
certain Phase II testing with respect to the potential presence of friable
asbestos at the Quail Hollow Property and as further described on Exhibit A
attached hereto (the “Quail Hollow





 




Phase II Work”).  The nature and scope of the Quail Hollow Phase II Work shall
be limited as set forth on Exhibit A attached hereto and the same shall be
subject to all of the terms and conditions of the Contract, including, without
limitation, Section 3.4.2.  If, based on the Quail Hollow Phase II Work, a
Material Item exists with respect to the presence of asbestos at the Quail
Hollow Property (as demonstrated by reasonable evidence and back-up provided by
Purchaser to Sellers in writing), then, as Purchaser’s sole and exclusive
remedy, Purchaser shall have the right to terminate this Contract in its
entirety with respect to all Properties (but not in part with respect to less
than all Properties) by giving written notice (along with reasonable detail,
evidence and back-up with respect to such Material Item) to that effect to
Seller's Representative and Escrow Agent on or before 5:00 p.m. (in the time
zone in which the Escrow Agent is located) on the date of expiration of the
Extended Diligence Period.  If Purchaser exercises such right to terminate, this
Contract shall terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall forthwith return the
Initial Deposit (including both the Refundable and the Non-Refundable Initial
Deposit Components) to Purchaser (subject to Purchaser's obligation under
Section 3.5.2 of the Contract to return all Third-Party Reports and information
and Materials provided to Purchaser as a pre-condition to the return of the
Materials Deposit).  If Purchaser fails to provide Seller's Representative with
written notice of termination prior to the expiration of the Extended Diligence
Period in strict accordance with the notice provisions of this Section 3,
Purchaser's right to terminate under this Section 3 shall be permanently waived,
Purchaser shall be deemed to have accepted the physical condition of the Quail
Hollow Property and released Sellers of all claims with respect thereto (in
addition to any releases set forth in the Contract, including, without
limitation, under Section 6.2 thereof), and this Contract shall remain in full
force and effect, the Deposit (including both the Initial Deposit (including the
Refundable Initial Deposit Component) and, when delivered in accordance with
Section 2 of this Amendment, the Additional Deposit) shall be non-refundable,
and Purchaser's obligation to purchase the Properties shall be non-contingent
and unconditional except only for satisfaction of the conditions expressly
stated in Section 8.1 of the Contract.  The termination right set forth in this
Section 3 replaces in its entirety any right of Purchaser to terminate the
Contract under Section 3.2 of the Contract and Purchaser shall have no further
right to terminate the Contract in accordance therewith.

4.

Ratification of Contract.  All terms and provisions of the Contract not
specifically modified or amended by this Amendment shall remain in full force
and effect, and the Contract, as expressly modified herein, is hereby ratified,
confirmed and approved in all respects by the parties hereto.

5.

Miscellaneous.  The following provisions shall apply with respect to this
Amendment:

a.

Capitalized terms used, but not otherwise defined, herein shall have the same
meaning as ascribed to such terms in the Contract.

b.

In the event of any conflict between the Contract and this Amendment, the terms
and conditions of this Amendment shall control.





 




c.

This Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
 Executed copies hereof may be delivered by telecopier or electronic mail and
upon receipt shall be deemed originals and binding upon the parties hereto, and
actual originals shall be promptly delivered thereafter.





 




NOW, THEREFORE, the parties hereto have executed this Amendment to Purchase and
Sale Contract as of the date first set forth above.




SELLERS:




ESSEX PARK

AND WILLOWICK




SHELTER PROPERTIES III LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY III CORPORATION





                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President              

 







HUNT CLUB

SPARTANBURG-OXFORD LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/SPARTANBURG, L.L.C.,


 

 

 

                                                                                                               
a Delaware limited liability company,

                                                                                   
its managing general partner




                                                                                               
By:          AIMCO PROPERTIES, L.P.,

                                                                                                               
a Delaware limited partnership, its member

 

                                                                                               
By:          AIMCO-GP, INC.,

                                                                                                               
a Delaware corporation,

                                                                                                               
its general partner

 

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 





 







LAKESIDE




DAVIDSON INCOME REAL ESTATE, L.P.,
a Delaware limited partnership


By:

DAVIDSON DIVERSIFIED PROPERTIES, INC.,
a Tennessee corporation,
its managing general partner

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

  





 













LAKEWOOD AT PELHAM




PELHAM PLACE, L.P.,
a South Carolina limited partnership

By:

PELHAM PLACE GP LIMITED PARTNERSHIP,
a South Carolina limited partnership,
its general partner

By:

GP SERVICES IV, INC.,


 

                                                                                                                               
a South Carolina corporation,

                                                                                                                               
its general partner

 

                                                                                              

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 

 

 

NORTH SLOPE




GREENVILLE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/GREENVILLE, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                               
By:        AIMCO PROPERTIES, L.P.,

                                                                                                              
a Delaware limited partnership,

                                                                                                              
its members

 

                                                                                               
By:        AIMCO-GP, INC.,

                                                                                                             
its general partner

 

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

         




 







PLUM CREEK




WINDRIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

FISHWIND CORPORATION,


 

 

 

 

 

 


                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner


 

                                                                                               

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

        

 

 













QUAIL HOLLOW




SHELTER PROPERTIES I LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY CORPORATION,

 

 

 

 

 

 

 

                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

> > > > > > >   
> > > > > > > 
> > > > > > > By:         /s/Steven D. Cordes
> > > > > > > 
> > > > > > > Name:    Steven D. Cordes
> > > > > > > Title:      Senior Vice President

         





 




 

 










RIVERWINDS AT ST. ANDREWS




LONG CREEK-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

OAMCO XV, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                           
By:            OXFORD REALTY FINANCIAL GROUP, INC.   

                                                                                                            
a Maryland corporation,

                                                                                                            
its manager

                                                                                    

                                                                                               
By:         /s/Steven D. Cordes

                                                                                               
Name:    Steven D. Cordes
                                                                                               
Title:      Senior Vice President

      

 

 

 




RUNAWAY BAY




MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

MONROE CORPORATION,


 

 

                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner

> > > > > > >   
> > > > > > > 
> > > > > > > By:         /s/Steven D. Cordes
> > > > > > > 
> > > > > > > Name:    Steven D. Cordes
> > > > > > > Title:      Senior Vice President

     





 













WEST WINDS




TREESLOPE APARTMENTS, A LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

THE NATIONAL HOUSING PARTNERSHIP,
a District of Columbia limited partnership,
its general partner

By:

NATIONAL CORPORATION FOR HOUSING PARTNERSHIPS,
a District of Columbia corporation,
its general partner

> > > > > > >                
> > > > > > > 
> > > > > > > By:         /s/Steven D. Cordes
> > > > > > > 
> > > > > > > Name:    Steven D. Cordes
> > > > > > > Title:      Senior Vice President

      




[Purchaser's signature to Amendment to Purchase and Sale Agreement]




PURCHASER:




NORTHVIEW REALTY GROUP, INC.,

a Canadian corporation







By:

/s/Doug Rein

Name:  Doug Rein

Title:

Principal




 

 

Exhibit 10.9

 

THIRD AMENDMENT TO AND REINSTATEMENT OF

PURCHASE AND SALE CONTRACT




THIS THIRD AMENDMENT TO AND REINSTATEMENT OF PURCHASE AND SALE CONTRACT (this
“Third Amendment”) is made and entered into as of the 15th day of June, 2007
(the “Amendment Date”), by and among the selling parties indicated on the
signature page hereto, all having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 (individually a "Seller" and
collectively "Sellers"), and NORTHVIEW REALTY GROUP, INC., a Canadian
corporation, having a principal address at 550 Sherbrooke, Suite 1480, Montreal,
QC, Canada H3A 1B9 ("Purchaser").

Recitals:

WHEREAS, Sellers and Purchaser are parties to a Purchase and Sale Contract dated
as of May 23, 2007, as amended by the Amendment to Purchase and Sale Contract
dated as of June 5, 2007, and as further amended by the Second Amendment to
Purchase and Sale Contract dated as of June 6, 2007 (as amended, the
"Contract"), for the real properties identified therein.

WHEREAS, on June 13, 2007, Purchaser terminated the Contract in accordance with
Section 3 of the Second Amendment.

WHEREAS, Sellers and Purchaser desire to amend and reinstate the Contract on the
terms set forth herein.

NOW, THEREFORE, in consideration of the Contract, the covenants, promises,
agreements, and conditions contained herein, and for other good and valuable
consideration, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Agreement:

1.

Reinstatement.  The Contract is hereby reinstated, as amended herein, ratified
and affirmed and is effective as of the Amendment Date as if the termination by
Purchaser had not occurred.  

2.

Feasibility Period.  The Feasibility Period under the Contract, including,
without limitation, the Extended Diligence Period, shall be deemed to have
expired for all purposes under the Contract on the Amendment Date.  Purchaser
hereby agrees that it has completed its review of the Properties and hereby
waives its right to further object (pursuant to Sections 3.2 or 4.3 of the
Contract or otherwise) to any matter concerning the Title Documents, the Survey,
the Property Contracts, the Leases, the Miscellaneous Property Assets, the
physical condition of the Properties, or otherwise with respect to the
Properties.  Purchaser agrees that Sellers have made all required deliveries
required under the Contract and performed all of Sellers' required obligations
under the Contract through the date hereof.  Purchaser agrees that Purchaser's
right to terminate the Contract is irrevocably waived, the Deposit (including
the Additional Deposit when delivered) is non-refundable, and Purchaser's
obligation to purchase the Properties is non-contingent and unconditional except
only for the satisfaction of the conditions expressly stated in Section 8.1 of
the Contract.





 




3.

Purchase Price and Seller Information Schedule.  The aggregate Purchase Price
for the Properties is hereby reduced to $103,350,000, and the Seller Information
Schedule attached to the Contract as Schedule A is hereby amended to reflect the
following allocated Purchase Prices for each of the Properties [SELLER TO REVIEW
PRICE ALLOCATIONS]:

Property Name

Purchase Price

Lakeside

$8,850,000

Plum Creek

$15,600,000

Runaway Bay

$12,500,000

Essex

$10,900,000

Quail Hollow

$11,150,000

Riverwind

$7,550,000

West Winds

$5,850,000

Hunt Club

$8,350,000

Lakewood

$10,350,000

North Slope

$5,750,000

Willowick

$6,500,000

Total

$103,350,000




4.

Additional Deposit.  Purchaser shall deliver the Additional Deposit to the
Escrow Agent on or before one Business Day after the Amendment Date.

5.

Waiver of Seller Extension Rights.  Notwithstanding anything in the Contract to
the contrary, and except for any extension rights provided in the original
Contract with respect to Riverwinds at St. Andrews and in this Third Amendment
with respect to Lakewood at Pelham, Seller shall have no right to extend the
Closing Date beyond June 29, 2007; provided, however, that the foregoing shall
in no event waive any of Seller’s conditions to Closing under Section 8.2 of the
Contract or Seller’s rights thereunder in the event that any such condition
fails.  

6.

Lakewood at Pelham.  Purchaser acknowledges and agrees that the Lakewood at
Pelham Seller has filed a Proxy Solicitation with the Securities and Exchange
Commission seeking the consent of its limited partners to the sale of the
Lakewood at Pelham Property (the “Required Consent”).  If the Required Consent
has been obtained on or before the Closing Date, the Closing shall proceed
subject to the terms and conditions of Section 5.1 and Article VIII.  If the
Required Consent has not been approved on or before the Closing Date, then,
notwithstanding anything in the Contract to the contrary, the following
provisions shall control:

a.

The Closing shall proceed and Purchaser shall acquire all of the other
Properties (except as may be provided with respect to Riverwinds at St. Andrews
under Section 4.7.17 of the Contract);

b.

Purchaser shall deposit an additional deposit of $1,500,000 (the “Pelham
Deposit”) which shall not be applied against the Purchase Price of the other
Properties acquired at the Closing, and, instead, the Pelham Deposit shall be
retained by the Title Company, shall remain non-refundable, and shall be applied
to the Purchase Price for the Lakewood at Pelham Property at such time, if ever,
as the Closing occurs with respect thereto.





 




c.

This Contract shall remain in full force and effect as between Purchaser and the
Lakewood at Pelham Seller and the Closing with respect to the Lakewood at Pelham
Property shall occur on the earlier to occur of (a) 10 days after the Required
Consent is obtained, or (b) December 28, 2007 (the "Outside Closing Date").

d.

All of Seller's conditions to Closing specified in Section 8.2 shall continue to
apply with respect to the Closing of the Lakewood at Pelham Closing.

e.

If on the Outside Closing Date the Required Consent has not been obtained,
Seller may, in its sole and absolute discretion, by written notice to Purchaser,
terminate the Contract with respect to the Lakewood at Pelham Property and the
Pelham Deposit shall be returned to Purchaser, within two (2) Business Days
after the date of termination.

7.

Ratification of Contract.  All terms and provisions of the Contract not
specifically modified or amended by this Third Amendment shall remain in full
force and effect, and the Contract, as expressly modified herein, is hereby
ratified, confirmed and approved in all respects by the parties hereto.

8.

Miscellaneous.  The following provisions shall apply with respect to this Third
Amendment:

a.

Capitalized terms used, but not otherwise defined, herein shall have the same
meaning as ascribed to such terms in the Contract.

b.

In the event of any conflict between the Contract and this Third Amendment, the
terms and conditions of this Third Amendment shall control.

c.

This Third Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
 Executed copies hereof may be delivered by telecopier or electronic mail and
upon receipt shall be deemed originals and binding upon the parties hereto, and
actual originals shall be promptly delivered thereafter.




[signature pages follow]





 







NOW, THEREFORE, the parties hereto have executed this Third Amendment to
Purchase and Sale Contract as of the date first set forth above.




SELLERS:




ESSEX PARK

AND WILLOWICK




SHELTER PROPERTIES III LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY III CORPORATION





                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President              

 







HUNT CLUB

SPARTANBURG-OXFORD LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/SPARTANBURG, L.L.C.,


 

 

 

                                                                                                               
a Delaware limited liability company,

                                                                                   
its managing general partner




                                                                                               
By:          AIMCO PROPERTIES, L.P.,

                                                                                                               
a Delaware limited partnership, its member

 

                                                                                               
By:          AIMCO-GP, INC.,

                                                                                                               
a Delaware corporation,

                                                                                                               
its general partner

 

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         

 





 







LAKESIDE




DAVIDSON INCOME REAL ESTATE, L.P.,
a Delaware limited partnership


By:

DAVIDSON DIVERSIFIED PROPERTIES, INC.,
a Tennessee corporation,
its managing general partner

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         





 













LAKEWOOD AT PELHAM




PELHAM PLACE, L.P.,
a South Carolina limited partnership

By:

PELHAM PLACE GP LIMITED PARTNERSHIP,
a South Carolina limited partnership,
its general partner

By:

GP SERVICES IV, INC.,


 

                                                                                                                               
a South Carolina corporation,

                                                                                                                               
its general partner

 

                                                                                              
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         

 

 

 

NORTH SLOPE




GREENVILLE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/GREENVILLE, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                               
By:        AIMCO PROPERTIES, L.P.,

                                                                                                              
a Delaware limited partnership,

                                                                                                              
its members

 

                                                                                               
By:        AIMCO-GP, INC.,

                                                                                                             
its general partner

 

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         




 







PLUM CREEK




WINDRIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

FISHWIND CORPORATION,


 

 

 

 

 

 


                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner


 

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         

 

 













QUAIL HOLLOW




SHELTER PROPERTIES I LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY CORPORATION,

 

 

 

 

 

 

 

                                                                                                               
a South Carolina corporation,

                                                                                                               
its corporate general partner

 

> > > > > > >    By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President         





 




 

 










RIVERWINDS AT ST. ANDREWS




LONG CREEK-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

OAMCO XV, L.L.C.,


 

 

                                                                                                               
a Delaware limited liability company,

                                                                                                               
its managing general partner

 

                                                                                           
By:            OXFORD REALTY FINANCIAL GROUP, INC.   

                                                                                                            
a Maryland corporation,

                                                                                                            
its manager

                                                                                    

> > > > > > > By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President      

 

 

 




RUNAWAY BAY




MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

MONROE CORPORATION,


 

 

                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner

> > > > > > >    By:         /s/Kristian D. Vercauteren

                                                                                               
Name:    Kristian D. Vercauteren
                                                                                               
Title:      Vice President      





 













WEST WINDS




TREESLOPE APARTMENTS, A LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

THE NATIONAL HOUSING PARTNERSHIP,
a District of Columbia limited partnership,
its general partner

By:

NATIONAL CORPORATION FOR HOUSING PARTNERSHIPS,
a District of Columbia corporation,
its general partner

> > > > > > >                 By:         /s/Kristian D. Vercauteren

                                                                                       Name:   
Kristian D. Vercauteren
                                                                                       Title:     
Vice President      




[Purchaser's signature to Amendment to Purchase and Sale Agreement]




PURCHASER:




NORTHVIEW REALTY GROUP, INC.,

a Canadian corporation







By:

/s/Doug Rein

Name:  Doug Rein

Title:

President








 








 




 

 